

115 HR 2698 IH: Keep Student Veterans in Their Homes Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2698IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Kildee introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to allow veterans affected by school closures to continue
			 receiving monthly stipends under the Post-9/11 Educational Assistance
			 Program for a certain period, and for other purposes.
	
 1.Short titleThis Act may be cited as the Keep Student Veterans in Their Homes Act of 2017. 2.Continuation of certain monthly stipends for veterans affected by school closure (a)In generalSection 3680(a) of title 38, United States Code, is amended—
 (1)by striking the matter after paragraph (3)(B); (2)in paragraph (3), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
 (3)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively; (4)in the matter before subparagraph (A), as redesignated, in the first sentence, by striking Payment of and inserting (1) Except as provided in paragraph (2)(A), payment of; and
 (5)by adding at the end the following new paragraph (2):  (2) (A)Notwithstanding paragraph (1), the Secretary may, pursuant to such regulations as the Secretary shall prescribe, continue to pay allowances to eligible veterans and eligible persons enrolled in courses set forth in paragraph (1)(A)—
 (i)during periods when schools are temporarily closed under an established policy based on an Executive order of the President or due to an emergency situation, except that the total number of weeks for which allowances may continue to be so payable in any 12-month period may not exceed four weeks; or
 (ii)solely for the purpose of awarding a monthly housing stipend described in section 3313 of this title, during periods following a permanent school closure, except that payment of such a stipend may only be continued for four months after the date of the school closure.
 (B)Any payment of allowances under subparagraph (A) shall not— (i)be counted against the aggregate period for which section 3695 of this title limits the individual’s receipt of educational assistance; or
 (ii)be charged against any entitlement to educational assistance of the individual.. (b)Conforming amendmentParagraph (1)(C)(ii) of such section, as redesignated, is amended by striking described in subclause (A) of this clause and inserting described in clause (ii).
			